Order entered August 14, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00861-CV

                             IN RE GENTRY S. LEONARD

               Original Proceeding from the Criminal District Court No. 2
                                 Dallas County, Texas
                          Trial Court Cause No. M18-62976-I

                                        ORDER
                       Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s July 19, 2019 petition for

writ of mandamus.


                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE